Citation Nr: 1501636	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  14-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Appellant's service from May 28, 1980 to November 14, 1983, disqualifies him from participation in the Veterans Retraining Assistance Program (VRAP).


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Appellant had honorable service from July 1976 to July 1979, but was discharged under other than honorable conditions for service from May 28, 1980 to November 14, 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 Administrative Decision Character of Discharge Determination which, in pertinent part, determined that the Appellant's service of May 28, 1980 to November 14, 1983 was dishonorable.  In another September 2013 determination, the Muskogee, Oklahoma Regional Office (RO) denied eligibility for VRAP benefits due to the Appellant's dishonorable service.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Appellant was discharged from his last period of active service from May 28, 1980 to November 14, 1983, under other than honorable conditions due to misconduct, described as drug abuse/use; his discharge was properly characterized as dishonorable.


CONCLUSION OF LAW

The character of the Appellant's last discharge from service from May 28, 1980 to November 14, 1983, under other than honorable conditions due to misconduct is a bar to qualification for VRAP.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12 (2013); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeal for Veterans Claims (Court) has held, that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In June 2013, the Appellant applied for VRAP benefits.  

The file contains a DD Form 214N relating to the Appellant's first period of service from July 1976 to July 1979, reflecting that his discharge was characterized as honorable.  A discharge under honorable conditions is binding on VA as to the character of discharge.  38 C.F.R. § 3.12(a) 

A second DD 214, relating to the Appellant's period of service May 28, 1980 to November 14, 1983, reflects that the Appellant was discharged under other than honorable conditions due to misconduct, described as drug abuse/use.

In July 2013, VA issued to the Appellant due process notification, and requested that he provide any information relating to his second discharge which may assist his case.  The Appellant provided no evidence or information in conjunction with that notice other than his own contentions that his drug abuse/use noted in service was due to a tea concoction a neighbor of his made to aid his sleep as well as assertions that his conduct only happened one time and drug test results might be false positive.

A September 2013 Administrative Decision Character of Discharge Determination, in pertinent part, determined that the Appellant's service of May 28, 1980 to November 14, 1983 was dishonorable for VA purposes.  The service records included statements from the Chief of Staff and Commanding Officer, a final administration board procedure, and statements of the Appellant.  The Chief of Staff indicated that the Appellant was recommended for misconduct due to drug abuse based on three positive urinalysis results for THC.  With reference to the purported drug use, the Chief of Staff stated that "Despite his denials, the evidence clearly indicates he abused drugs."  The Commanding Officer noted that the Appellant denied the use of marijuana.  He was placed on weekly rehabilitation urinalysis which yielded negative results for two consecutive weeks.  However, the third result on October 5, 1983 was positive indicating wrongful use of marijuana.  The administrative board proceedings in October 1983 indicated that the Appellant had committed misconduct due to drug abuse.  

The RO determined that the Appellant's violations of the Uniform Code of Military Justice (UCMJ) relating to drug offenses and displayed a disregard for military authority and regulations.  The RO found that the Appellant's service was dishonorable and a bar to VA benefits.  

The Appellant was then also advised that he did not qualify for VRAP benefits because his last discharge was dishonorable.  The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  Pursuant to the VRAP an eligible Veteran must: be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions; not be eligible for any other VA education benefit programs; not be in receipt of VA compensation due to unemployability; and not be, or have been in the last 180 days, enrolled in a Federal or state job training program. The program is limited to 45,000 participants from July 1, 2012 through September 30, 2012, and to 54,000 participants from October 1, 2012, through March 31, 2014. Participants may receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.

As noted, to participate in the VRAP, an eligible veteran is one who was last discharged from the Armed Forces under conditions other than dishonorable.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).  Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 38 C.F.R. § 3.12(b) unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute.

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: "statutory bars" under 38 C.F.R. § 3.12(c) and "regulatory bars" under 38 C.F.R. § 3.12(d).  Insanity is a defense against either a statutory bar or a regulatory bar.  In this case, there are no allegations of insanity and the record does not support such a finding.

The circumstances of "statutory bars" as defined by 38 C.F.R. § 3.12(c) do not apply.  The Appellant in this case has been denied benefits for willful and persistent misconduct, which is cited by 38 C.F.R. § 3.12(d) as a "regulatory bar" considered to have been under dishonorable conditions. 

A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance . . . are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994). 

On review of the evidence above, the Board finds that the Appellant's most recent bad conduct discharge was due to persistent and willful misconduct in service, as supported by the evidence.  As noted by the September 2013 administrative decision, the Appellant was charged with misconduct due to drug abuse for three separate positive urinalysis findings.  After initial positive results, the Appellant was placed on rehabilitation urinalysis, but still a positive finding was shown on the third test in that program.  The Board finds it significant that the Appellant was given an opportunity to show clean urinalysis results, but again used drugs during this time period.  The Board does not find credible the Appellant's assertions that it was a one-time occurrence or that he was unaware that he had consumed the drugs, because it was not a one-time occurrence as established by urinalysis.  Also, the Board finds no basis for a finding that the urinalysis results were all false positives as there is no support in the record for this finding.

Although the Appellant had an honorable period of service, a provision of the law itself specifies that, to participate in the VRAP, an eligible veteran is one who was last discharged from the Armed Forces under conditions other than dishonorable.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011) (emphasis added).  The Board cannot consider the commission of the UCMJ offenses during his second and last period of service to have been "minor" under the criteria of 38 C.F.R. § 3.12(d)(4) as the offenses were of a nature that would interfere with the Appellant's military duty. Stringham, 8 Vet. App. 445, 448; Cropper, 6 Vet. App. 450, 452-453. 

Thus, the Board finds the Appellant's last period of service was under dishonorable conditions for purposes of establishing eligibility for VRAP benefits.  Accordingly, the criteria for qualification for VRAP are not met and the claim must be denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application. 38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 512, 519 (1996).


ORDER

Eligibility for VRAP is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


